Citation Nr: 1110513	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  06-10 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for a low back disorder, and if so, whether service connection is warranted for this disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Craig A. Poulson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2004 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  The Veteran testified before the Decision Review Officer in February 2006 and the undersigned in May 2007; transcripts of both hearings are associated with the claims folder.

In August 2009, the Board denied the Veteran's request to reopen his claim for entitlement to service connection for a low back disorder.  The Veteran subsequently appealed to the Court of Appeals for Veterans Claims (Court).  In an August 2010 Joint Motion for Remand, the parties (the Secretary of VA and the Veteran) determined that a remand was warranted.  By an August 2010 Order, the Court granted the Joint Motion for Remand, vacated the Board decision, and remanded the matter for readjudication.

The issue of entitlement to service connection for low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An RO rating decision dated in October 2002 denied the Veteran's request to reopen a previously denied claim of entitlement to service connection for a low back disorder; he did not perfect an appeal as to this decision.

2.  Evidence associated with the claims file since the October 2002 decision is new, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises the reasonable possibility of substantiating the previously disallowed claim.

CONCLUSIONS OF LAW

1.  The October 2002 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As an initial matter, the Board notes that it is granting the full benefit sought on appeal as it pertains to whether to reopen the Veteran's previously denied claim of entitlement to service connection for a low back disorder.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) as to this issue.  The Board acknowledges that the VA still has duty to notify and assist the Veteran with regard to the underlying claim for service connection.  However, since this part of the appeal is being remanded, no discussion is necessary in the instant decision.  

Analysis

Historically, the Veteran filed a claim for a low back disorder that was received by the RO in May 1971.  The RO denied the Veteran's claim and the Veteran did not appeal.  Thereafter, in December 1973, April 1993, February 2002, and August 2002, the Veteran filed to reopen his claim.  The RO declined to reopen the claim in December 1973, September 1993, May 2002, and October 2002, respectively, on the basis that no new and material evidence had been submitted.  The Veteran did not perfect an appeal regarding any of these denials; thus, they became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

More recently, the Veteran filed a request to reopen his previously disallowed claim.  The October 2004 rating decision reflects that the RO concluded that new and material evidence had not yet been submitted.  The Veteran filed a notice of disagreement and perfected his appeal as to the October 2004 rating decision and, as such, the issue of whether to reopen the Veteran's claim of entitlement to service connection for a low back disorder is now before the Board for appellate review. See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

Generally, an unappealed rating decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, a veteran may request that VA reopen his claim upon the receipt of new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  Evidence that is "new and material" is defined as evidence not previously submitted which relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Evidence of record prior to the Veteran's most recent request to reopen included the following from the Veteran's service treatment record: a May 1968 entrance examination that noted no defects in the Veteran's spine, a report of medical history from November 1968 indicating that the Veteran stated he had sought medical treatment for his back in July 1967, an August 1969 treatment note for low back pain in which the Veteran indicated he hurt his back three years ago, but that it had only been bothering him in the last three weeks, negative neurological and x-ray results were noted, a July 1970 treatment note where Veteran complained of back pain for two years, but full range of motion upon examination, an October 1970 treatment note for persistent back pain, prescribed anti-inflammatory and muscle relaxant drugs, a November 1970 treatment note indicating constant back pain for three to four days, noting that the patient reported back injury three years ago playing football, muscle sprain, exam noted questionable decreased flexion, orthotic modalities ok and mild tenderness, diagnosed LB strain, an individual sick slip for back pain indicating light duty and no heavy lifting for five days from November 1970, in December 1970 the LB strain was noted to persist, with no real physical symptoms, a January 1971 note indicates patient continues to complain of back pain, lumbo-sacral x-rays were ordered and pain medication prescribed and a normal lumbo-sacral spine radiographic report from January 1971, performed due to persistant low back pain.  In addition, the record contained a March 2002 letter from a private doctor indicating that the Veteran had been treated by him for his back from 1984 to 1994.  The report did not address the etiology of the back problems.  A previous letter from the same doctor in June 1993 indicated that the Veteran had been treated at his office for more than fifteen years.  A chiropractic physician's letter indicated that the Veteran has been treated by him since May 2000.  Lay statements from a friend of the Veteran's since high school and the Veteran's mother indicated that her son's back trouble started after his return from Vietnam.  

Since the RO's prior final denial in October 2002, additional evidence has been associated with the claims file, some of which the Board finds to be both "new" and "material."  Relevant to the Veteran's claim for service connection, he testified in the February 2006 DRO hearing and the May 2007 Board hearing regarding the circumstances of his service and his duties as a mail clerk lifting 80 - 100 pound bags of mail and driving trucks on rough dirt roads in the mountains of Colorado.  The Veteran testified that both of these activities caused his back pain in service.  In addition, VA treatment records from 2002 to 2007 were associated with the claims file since October 2002.  Contained in these records is a June 2007 examination with a diagnosis of chronic low back pain secondary to degenerative disc disease at L3-4 and to a lesser degree at L4-5 with radiculopathy.  

The foregoing evidence was not previously on file at the time of the Veteran's September 1975 and August 1988 denials; thus, it is new.  Furthermore, it is relevant to the previously disallowed claim because it contains lay evidence in the form of the Veteran's testimony surrounding the circumstances of his service that caused or aggravated his back problems and his continuing problems with his back since service.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992) (holding that the evidence is presumed credible when determining whether a claim should be reopened).  The Veteran is also competent to describe his symptoms and the circumstances surrounding the development of those symptoms, and these symptoms may be relevant to a later medical determination as to whether the Veteran's current back problems were either caused or aggravated by his service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In sum, this newly submitted evidence relates to the reasons for the previous denial and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disorder.  Thus, the Board finds that he has submitted new and material evidence and his claim of entitlement to service connection for a low back disorder is considered reopened.  38 C.F.R. § 3.156.


ORDER

The Veteran's previously denied claim of entitlement to service connection for a low back disorder is considered reopened, and to this extent, the appeal is granted.


REMAND

Turning to the Veteran's claim for service connection for low back disability, the Board finds that additional development is needed before a determination can be made.  Specifically, it finds that a remand is necessary to obtain an adequate VA examination which considers all theories of entitlement raised by the Veteran.  The Veteran's claim has been consistently denied on the basis that he injured his back prior to service and that his service did not aggravate that condition.  A veteran is presumed to be in sound condition upon entry to military service with the exception of defects noted at entrance or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not clearly and unmistakably aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The Veteran testified that his low back condition has bothered him since service and testified that his duties as a mail clerk and truck driver either caused or aggravated his back condition.  The Veteran is claiming entitlement to service connection for a low back disorder.  The current evidence of record suggests that the Veteran may have a current low back disorder that is associated with his military service.  However, because the medical evidence of record is not entirely clear as to the etiology of the Veteran's current low back disorder or as to whether the Veteran's service aggravated his condition, a remand is necessary to obtain a VA examination and opinion regarding the current diagnos(es) and likely etiology of such disorder(s).  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2010).

The Board also notes that record contains treatment records for the Veteran's back including examinations of the Veteran's back conducted at Bay Pines VA Health Care System (Bay Pines VA HCS).  The treatment records are current through June 2007.  These records suggest that the Veteran receives ongoing care at Bay Pines VA HCS, therefore current treatment records should be requested and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request Bay Pines VA HCS records from July 2007 to the present.  Responses, negative or positive, should be associated with the claims file, and requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  After any additional records received are associated with the claims file, schedule the Veteran for an examination of his back.  The claims file, including a copy of this remand, must be made available to the examiner, and the examiner's opinion should reflect that the claims file was reviewed.  After examining the Veteran and reviewing the record, the examiner should render an opinion whether the Veteran's back disability clearly and unmistakably (obvious and manifest) pre-existed service and, if so, whether his pre-existing back condition was clearly and unmistakably (obvious and manifest) not aggravated during service.  If the answer to either question is "yes", the examiner must set forth specific findings and evidence upon which the conclusion is based.  If the answer to either question is "no", the examiner should render an opinion whether the Veteran's current back disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to the Veteran's active military service, including his in-service back problems.  

3.	Thereafter, the agency of original jurisdiction (AOJ) should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

5. After completion of the above and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


